DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 7, 12, and 14-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Toft et al. (US 2012/0100320) in combination with Fayet et al. (US 7,806,981), does not disclose a barrier film for use in laminated packaging materials for liquid food products, comprising: a polyethylene terephthalate (PET) film substrate having a thickness of 4-12µm; a durable vapor-deposited diamond-like carbon (DLC) barrier coating on a first side of the substrate at a thickness from 10 to 35 nm, the DLC barrier coating configured to inhibit the passage of gas and water vapor, the DLC barrier coating comprising a single-layer gradient of DLC and a DLC barrier coating thickness; and an adhesion-promoting primer coating on a second side of the substrate, opposite the first side deposited with the DLC barrier coating, wherein the adhesion-promoting primer coating is a second DLC barrier coating; wherein the DLC barrier coating thickness extends from an interface of the DLC barrier coating with the PET film substrate to a surface of the DLC barrier coating, the DLC barrier coating exhibiting a decreasing gradient of oxygen ion concentration from the interface to a minimum value and a subsequent increasing gradient of oxygen ion concentration from the minimum value to the 4 to 5·105 counts per nanometer coating thickness as depicted by a Dynamic Time of Flight Secondary ion Mass Spectroscopy (ToF-SiMS) intensity-versus thickness surface analysis diagram calibrated to a TEM microscopy thickness measurement, the minimum value located at 40 to 60 % of the DLC barrier coating thickness as measured from the surface of the DLC barrier coating, and wherein the barrier film has a crack onset strain (COS) equal to or greater than 2%. 
The closest prior art, Toft et al., discloses a packaging laminate for liquid food packaging. The laminate comprises a DLC barrier coating which is configured to inhibit the passage of gas and water vapor. Toft et al. fails to discloses wherein the DLC barrier coating thickness extends from an interface of the DLC barrier coating with the PET film substrate to a surface of the DLC barrier coating, the DLC barrier coating exhibiting a decreasing gradient of oxygen ion concentration from the interface to a minimum value and a subsequent increasing gradient of oxygen ion concentration from the minimum value to the surface of the DLC barrier coating; and wherein the decreasing gradient comprises a slope of 5·104 to 5·105 counts per nanometer coating thickness as depicted by a Dynamic Time of Flight Secondary ion Mass Spectroscopy (ToF-SiMS) intensity-versus thickness surface analysis diagram calibrated to a TEM microscopy thickness measurement, the minimum value located at 40 to 60 % of the DLC barrier coating thickness as measured from the surface of the DLC barrier coating, and wherein the barrier film has a crack onset strain (COS) equal to or greater than 2%. 
Toft et al. fails to disclose an adhesion-promoting primer coating on a second side of the substrate, opposite the first side deposited with the DLC barrier coating, wherein the adhesion-promoting primer coating is a second DLC barrier coating. Fayet et al. was used to cure the deficiencies of Toft et al.
4 to 5·105 counts per nanometer coating thickness as depicted by a Dynamic Time of Flight Secondary ion Mass Spectroscopy (ToF-SiMS) intensity-versus thickness surface analysis diagram calibrated to a TEM microscopy thickness measurement, the minimum value located at 40 to 60 % of the DLC barrier coating thickness as measured from the surface of the DLC barrier coating, and wherein the barrier film has a crack onset strain (COS) equal to or greater than 2%. 
Fayet et al. fails to disclose an adhesion-promoting primer coating on a second side of the substrate, opposite the first side deposited with the DLC barrier coating, wherein the adhesion-promoting primer coating is a second DLC barrier coating. Thus, Fayet et al. does not cure the deficiencies of Toft et al. 
The claimed invention is allowable in view of the prior art. The claimed invention is not found to be obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782